Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 11-13 and 16 have been cancelled.


Allowable Subject Matter
Claims 1, 3-10, 14 are allowed. The prior art of record fails to disclose the feature wherein the mathematical model has the form of: Corrected lv=(X)(LV)+C, where Corrected lv is the corrected load value, X is one of the determined parameters, LV is a load value provided by the target base station, and C is another one of the determined parameters, wherein the load value provided by the target base station is one of: i) an admission threshold value for the target base station and ii) a value indicating the current load of the target base station, as recited in claim 1 and similarly recited in claim 14.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (Pub No.: 2013/0344874) and Lu et al. (Pub No.: 2011/0077008) are show systems which considered pertinent to the claimed invention.
Kim et al. discloses the disclosure that is related to adaptive load management in a femtocell network. A load state of a femtocell base station may be determined as one of a low load state, a middle load state, and a high load state. According to the determined load state, a reserved service capacity and an available service capacity of the femtocell base station may be adaptive controlled. Furthermore, at least one handover trigger condition associated with the femtocell base station may be controlled according to the determined load state of the femtocell base station.
Lu et al. discloses a mobile station (MS) reattaching method, an MS reattaching system, a gateway, and a base station (BS) are provided. The method includes: determining, according to mobility restriction information, whether an MS is allowed to access a target BS; and if the MS is allowed to access the target BS, returning a handover response (HO_Rsp) indicating that MS reattachment is allowed to the MS. An MS reattaching system, a gateway, and a BS are further provided. An access service network-gateway (ASN-GW) or a serving BS determines, according to mobility restriction information, whether a current target BS is an appropriate target BS to allow the MS to access, so as to satisfy the mobility restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464